     SHANTA DRIVER, Michigan Bar No. P65007*
 1   RONALD CRUZ, State Bar No. 267038
     United for Equality and Affirmative Action Legal Defense Fund (UEAALDF)
 2   1985 Linden Street
     Oakland, CA 94607
 3   (510) 875-4463 Fax: (313) 586-0089
     ronald.cruz@ueaa.net, shanta.driver@ueaa.net
 4   Attorneys for Plaintiffs
     *Appearing pro hac vice
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9   LUPE VARGAS, et al.,                                    CASE NO. 3:16-cv-06634-WHO
10   Plaintiff,                                              JOINT STIPULATION AND
11                                                           ORDER FOR DISMISSAL
     vs.                                                     WITH PREJUDICE
12
     BERKELEY UNIFIED SCHOOL
13   DISTRICT, et al.,

14   Defendants.
     __________________________________
15
             The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
16
     Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by
17
     them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated
18
     herein against all parties, with each party to bear its own attorney’s fees and costs.
19
20
     Dated: November 2, 2018                        UNITED FOR EQUALITY AND AFFIRMATIVE
21                                                  ACTION LEGAL DEFENSE FUND (UEAALDF)

22                                                  By: _/s/ Ronald Cruz________________
                                                         RONALD CRUZ
23                                                       SHANTA DRIVER
                                                    Attorneys for Plaintiffs
24
25   Dated: November 2, 2018                        GORDON & REES SCULLY MANSUKHANI,
                                                    LLP
26
                                                    By: /s/ Jerome Schreibstein___________
27                                                      MARK S. POSARD
                                                        JEROME SCHREIBSTEIN
28

     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                            CASE NO. 3:16-cv-06634-WHO                                               1
                                                    Attorneys for Defendants Berkeley Unified School
 1                                                  District, Lisa Van Thillo, Shannon Fierro
 2
 3                                                 ORDER
 4            The stipulation is approved. The entire action, including all claims and counterclaims stated
 5   herein against all parties, is hereby dismissed with prejudice, with all parties to bear their own
 6   costs.
 7
 8           November 5, 2018
     Dated: ________________________                _____________________________________
                                                    Hon. William H. Orrick
 9                                                  Judge
                                                    United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                             CASE NO. 3:16-cv-06634-WHO                                                 2
